department of the treasury internal_revenue_service washington d c cc intl br5 tl-n-5711-98 wli uilc number release date date internal_revenue_service national_office field_service_advice memorandum for att from jeffrey l dorfman chief cc intl br5 subject a corp we are writing pursuant to your date m memorandum which requested advice on the development of facts and legal theories to be applied in analyzing a sale-leaseback transaction the transaction field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be used as precedent legend a corp b corp c corp d corp e corp r products s products date m date n date o date p date q date r date s year x dollar_figurej dollar_figurek dollar_figurel dollar_figurem dollar_figuren dollar_figurep dollar_figureq dollar_figurer dollar_figures dollar_figuret dollar_figureu bank k bank l bank m document q document r y z florida excerpt a issue what facts should be developed and what legal theories should be used in analyzing the transaction conclusion we recommend that three economic_substance analyses be performed to analyze the transaction sham in substance sale-leaseback vs secured financing and step transaction additional facts need to be developed in order to properly perform these analyses however based on the information available to date an argument can be made that the substance or end result of the transaction should be given tax effect rather than looking at the sale_and_leaseback as separate steps this could have the effect of disregarding the sale leaseback and the rent prepayment in turn the transaction could be recharacterized as a sec_301 distribution followed by a capital_contribution -- which appears to be the net effect of the transaction an alternative characterization would be to treat the net difference between the asset purchase_price and the rent prepayment as a loan facts from your date m memorandum and the date s package of materials we understand the facts to be as follows a corp a corp is a publicly traded manufacturer of r products that is organized in the united_states a corp acquired b corp b corp also a u s_corporation on date n in a non-taxable stock acquisition under sec_368 b corp is a manufacturer and supplier of s products when b corp was acquired it had approximately dollar_figurej in net operating losses which could be offset only against b corp's post-acquisition income subsequent to the acquisition a corp filed consolidated_returns which included b corp on date p b corp and a corp's controlled_foreign_corporation cfc d corp d corp entered into the transaction d corp is comprised of three separate cfcs however for the purposes of our discussion we will not distinguish between them d corp develops manufactures and markets a variety of generic and branded r products in foreign countries under the transaction b corp purchased from d corp tangible assets valued at approximately dollar_figurek which b corp immediately leased back to d corp included in the assets subject_to the transaction were office equipment factories factories under construction machinery furniture computers and communications equipment at least with respect to some of the assets sold ownership registration forms were changed to reflect the sale of the assets and value added taxes were paid the leases were net leases but b corp was required to insure the assets d corp’s obligation to pay rent was unconditional all risk of loss associated with the destruction of the assets remained with d corp with d corp also being responsible for all taxes relating to the property although rent was payable in fixed and constant amounts on the first of every month d corp prepaid to b corp rental payments of approximately dollar_figurem -- approximately y of the rent due under the leaseback such a rent prepayment was explicitly permitted under the terms of the leases but could only be made for the full amount of outstanding rent under the entire lease terms we are uncertain however why only y of the outstanding rent was subject_to the prepayment we ask that the district consider whether this difference may be accounted for through a discounting factor several other aspects of the leases are also worthy of mention b corp if permitted under local law could sell the assets without notice to d corp the lease terms for computer and communications equipment wa sec_2 years the lease terms for all other assets were between and years depending on the asset we have no information on the useful of life of any of these assets and whether the sale price or the rent price reflected their fair market values the examining agent identified the following cash flows associated with the transaction date date o dollar_figureu amount_paid by bank recv’d by bank b corp bank k b corp bank l comment sec_1 date p dollar_figures a corp bank m b corp bank l date p dollar_figureq b corp bank l d corp bank l date p dollar_figurer d corp bank l b corp bank l date p dollar_figurer b corp bank l a corp bank l date p dollar_figures a corp bank l a corp bank m a corp identifies three business reasons for the transaction the assets were moved to a corp's consolidated balance_sheet to avoid value fluctuations due to foreign exchange rates b corp obtained funds to reduce its outstanding debt and related interest_expense and u s lending institutions looking to lend to a corp or extend lines of credit would extend more favorable terms if the assets of the borrower were owned by a subsidiary organized and doing business in the united_states the tax consequences of the transaction according to a corp was b corp's recognition of the rent prepayment as income which a corp used in its year x consolidated_income_tax_return to offset a portion of b corp’s net operating losses that were subject_to srly limitations b corp also began claiming depreciation on the property purchased the district believes that the transaction is merely a shuffling of assets undertaken principally if not exclusively for tax purposes the district refers to an excerpt from document q of d corp in support of their position that the transaction is devoid of economic_substance b corp's interbank transfer of cash invested in marketable_securities borrowing by a corp on credit line transferred to b corp as a capital_contribution b corp's purchase of property from d corp d corp's rent prepayment to b corp b corp's sec_301 distribution to a corp a corp repayment of bank m loan excerpt a on date q a corp sold b corp to c corp an unrelated entity the next day on date r approximately two and one-half years after the original sale-leaseback d corp repurchased from b corp the assets remaining under the sale-leaseback for approximately dollar_figuren in a transaction assumed to have been arranged before a corp's sale of b corp document r provides that the assets were sold at their fair_market_value the district would like to know which additional facts should be developed and which legal theories should be applied in analyzing the transaction law and analysis a overview the sham doctrine is the principal theory under which the transaction may be analyzed under this doctrine the economic_substance of the transaction is considered in determining whether the transaction’s form is other than its purported characterization under 435_us_561 one of the seminal cases on sale-leaseback transactions the form of a sale-leaseback transaction will be respect where it is multiparty possesses economic_substance is compelled by business or regulatory realities and is imbued with tax-independent considerations while not being shaped by tax_avoidance motives with meaningless labels under the progeny of frank lyon the second factor the presence of economic_substance is determined under a non- exclusive five-factor test the presence of arm’s length negotiations the relationship between the sales_price and fair_market_value of the assets the financing structure of the transaction the adherence to the contractual terms and the reasonableness of the income and residual_value projections also relevant in this latter analysis is the fact that the buyer lessor and the seller lessee are related entities which warrants special scrutiny in an economic-substance inquiry if the foregoing five-factor analysis reveals that a sale-leaseback transaction lacks economic_substance the transaction is unwound accordingly a the rental income inclusions and depreciations deductions of the buyer lessor and b the sales income inclusions and rental deductions of the seller lessee are disregarded and may be recharacterized in accordance with their substance a possible recharacterization would be to treat the transaction as a series of a sec_301 distributions and contributions to capital similarly rental and sales income and depreciation and rental deductions may be disregarded where the economic_substance of a sale-leaseback transaction is more akin to a secured financing than a sale in such an instance the parties are treated as experiencing the tax consequences of a secured loan rather than a sale- leaseback in making the sale-vs -secured-financing determination relevant factors include whether the seller lessee still possesses the benefits_and_burdens_of_ownership the tax and accounting treatment of the transaction whether the payment terms reflect a loan or a sale the entity that has the risk that the property will not yield the anticipated revenue and whether the documentation and conduct of the parties reflect a sale additional factors are discussed later in this memorandum a third type of economic-substance analysis may also be used to analyze the transaction the step-transaction doctrine like the prior two analyses the step- transaction analysis may result in disallowing the tax consequences of a sale- leaseback_transaction this may be achieved by application of the end-result_test of the step-transaction analysis under this test an inquiry is made as to whether the sale-leaseback transaction at issue as well as the concomitant transactions that are related thereto are a series of formally separate steps that are really prearranged parts of a single transaction which was intended at out the outset if so then all steps of the transaction are collapsed and tax effect is only given to the end result based on the information available to-date an argument can be made that under a the five-factor economic_substance test and b the end-result_test of the step- transaction doctrine the economic_substance of the transaction is really a dollar_figuret sec_301 distribution by b corp to a corp followed by a dollar_figurel capital_contribution from a corp to d corp an alternative characterization under the sale- vs -secured-financing analysis can be argued that would to treat the net difference between the asset purchase_price and the rent prepayment as a dollar_figurep loan from b corp to d corp below we discuss how these figures were derived b economic_substance - generally it is well established that a transaction devoid of economic_substance must be disregarded for federal_income_tax purposes even where its form indisputably satisfies the literal requirements of the relevant statutory language see eg 435_us_561 157_f3d_231 3d cir aff’g in pertinent part t c transactions that lack economic_substance are to be distinguished from transactions that are alleged to have taken place but in fact did not ie factual shams no question was raised in your request for field_service_advice that suggested the transaction at issue was a factual sham and we assume it was not memo 73_tcm_2189 934_f2d_573 5th cir 752_f2d_89 4th cir whether a transaction has economic_substance is a factual determination and the burden_of_proof rests with the taxpayer acm partnership t c m pincite in determining whether a transaction has economic_substance the transaction must be viewed as a whole and each step is relevant acm partnership f 3d pincite thus an analysis of the transaction must take into account inter alia funds borrowed by a corp that were contributed to the capital of b corp the sale_and_leaseback arrangement between b corp and d corp the prepayment of rent obligations by d corp the sec_301 distribution from b corp to a corp and the pre-existing net operating losses of b corp at the time it was acquired by a corp generally the inquiry into the economic_substance of a transaction looks to the objective economic_substance of the transaction and the subjective business_purpose behind the transaction these two aspects of an economic_substance inquiry do not constitute a rigid two-step test but rather represent related factors both of which inform the analysis id 843_f2d_351 9th cir the phrasing of the objective test has varied among the different courts for example in acm partnership the tax_court articulated the objective test as requiring that there be a reasonable expectation that the non-tax benefits would be at least commensurate with the transaction costs t c m pincite on appeal the third circuit in acm partnership repeatedly searched for any practical economic effects of a transaction other than the creation of income_tax benefits by examining the taxpayer's financial condition before and after the transaction f 3d pincite under the fourth circuit’s expression of the test in rice’s toyota world a transaction has no economic_substance where no reasonable possibility of a profit exists f 2d pincite see also 90_tc_1054 cf 864_f2d_1214 5th cir objective analysis involved examination of profit making potential while the specific articulation of the objective test has differed among the courts the fundamental principle is that a transaction must have real and practical economic effects other than the creation of income_tax benefits in order to satisfy the objective aspects of the sham analysis see 843_f2d_351 9th cir cert_denied 488_us_824 objective and subjective factors are considered in determining whether the transaction had any practical economic effects other than generating tax benefits see also 868_f2d_851 6th cir chapman v commissioner tcmemo_1997_147 73_tcm_2405 like the objective test various articulations of the subjective test have been set forth by the courts see eg acm partnership f 3d pincite whether the transaction was intended to serve any useful non-tax purpose rice’s toyota world inc f 2d pincite whether the taxpayer was motivated by no business_purpose other than obtaining tax benefits in entering in the transaction friendship dairies inc t c pincite same see also 861_f2d_494 7th cir judges can’t peer into people’s minds or ’weigh’ motives rather the usual approach is to focus the analysis on whether any non- tax goals or functions were or plausibly could have been served by the action the common thread of these expressions however is whether the transaction has a business_purpose other than obtaining tax benefits the general economic_substance principles set forth above have been applied to sale-leaseback arrangements in doing so the courts have tailored these general principles to address factors unique to such arrangements c economic_substance test in sale-leaseback case sec_1 generally in the sale-leaseback context the economic_substance inquiry is made with three foci - one on the seller lessee’s interest another on the buyer lessor’s interest and a third on the contractual relationship between the two 74_tc_305 aff’d 671_f2d_316 9th cir interpreting frank lyon see eg 91_tc_838 the buyer lessor must retain the significant and genuine attributes of traditional lessors in order for a sale- leaseback to be respected accord stacom v commissioner 61_tcm_2691 aff’d per curiam 987_f3d_774 11th cir frank lyon co supra pincite each of these three items must have substantial legal and economic significance aside from tax consequences id this legal and economic significance is analyzed under the principles set forth by the supreme court in frank lyon under these principles a sale-leaseback transaction will be recognized for tax purposes where it is multiparty possesses economic_substance is compelled or encouraged by business or regulatory realities and is imbued with tax-independent considerations while not being shaped solely by tax-avoidance features that have meaningless labels attached frank lyon co supra u s pincite see also stacom supra t c m cch pincite 899_f2d_905 10th cir aff’g 87_tc_905 hilton supra t c pincite the fact that the seller lessee and buyer lessor in a sale-leaseback transaction are related entities warrants special scrutiny as use of legal formalities may give the appearance of substance where it would otherwise be lacking riverpoint lace works inc v commissioner 13_tcm_463 citations omitted 16_tc_356 aff’d per curiam 194_f2d_539 9th cir citing 308_us_473 carroll v commissioner 37_tcm_736 in the related-party context the concern is that a person may reduce his income_tax by transferring his money from one pocket to another even though he uses different trousers a man with a half-dozen pockets might almost escape tax_liability altogether 116_fsupp_721 cl_ct see berry v commissioner 23_tcm_1077 citing inter alia shaffer terminals inc supra t c pincite shamming a sale-leaseback transaction between related parties where the purported sale could be financed solely through the rent received and the seller lessee had complete control_over the property and the right to use the property as it wished lacking only bare_legal_title waegemann v commissioner 66_tcm_1808 rev’g itself on other grounds 67_tcm_3096 holding that a circular flow of funds among related_persons consisting of interest and rent payments arising from loans and leases between related parties that were intended to generate tax deductions without economically changing the parties’ economic positions and or interests were shams see generally garvey v united_states a f t r 2d ria n d ga holding that circular flow of funds created by a series of sale-leaseback transactions insulated the taxpayer from economic loss vander heide v commissioner 75_tcm_1588 same 270_f2d_294 3d cir cert_denied 364_us_908 transactions which do not vary control or change the flow of economic benefits are to be dismissed from consideration if they do not appreciably change the taxpayer's financial position internal citations and quotations omitted note however although relevant to an economic_substance inquiry the fact that one party to a sale-leaseback transaction is related to the other party does not alone render the transaction a sham an economic_substance analysis must still be performed thus these authorities referring to sale-leaseback transactions between related parties may be used in challenging the transaction if it can be demonstrated that the transaction did not change d corp’s and or b corp’s economic rights and interests in the property however before a position by the district is formulated we ask that you consider the following case law discussion that outlines courts’ approaches to the economic_substance inquiry in the sale-leaseback context economic_substance of buyer lessor’s seller lessee’s interests as indicated above a sale-leaseback economic-substance inquiry is made with three foci on the seller lessee’s interest on the buyer lessor’s interest and how their interests are expressed contractually in this context courts consider whether to recognize the sale-leaseback and its concomitant tax consequences or to apply other tax consequences more reflective of the transaction’s true substance immediately below in sections c a and c b we discuss the factors upon which the courts have focused in determining whether a buyer lessor’s b corp and seller lessee’s d corp interests support the form of the sale-leaseback or warrant alternative characterization such a sec_301 distribution and followed by a contribution_to_capital following this section in section c we discuss whether the buyer lessor’s and the seller lessee’s interests are more reflective of a secured loan rather than a sale-leaseback a significant factors in analyzing a buyer lessor’s seller lessee’s interests courts have found the following factors significant in analyzing the economic_substance of the buyer lessor’s and seller lessee’s interests carroll t c m pincite the relationship of the parties to the sale-leaseback transaction is also relevant to a point made in the court’s rationale in frank lyon specifically the court noted that the presence of more than two entities in a sale- leaseback_transaction such as a third-party financier may be suggestive of economic_substance frank lyon supra pincite the court in frank lyon respected a sale- leaseback involving three parties and stated that this fact -- the number of participants in the transaction -- removed the case from lazarus v 308_us_252 which held that the economic_substance of the sale-leaseback transaction at issue was akin to a mortgage loan rather than a true sale-leaseback as controlling authority see also hilton supra t c pincite the presence or absence of arm’s length negotiations the relationship between the sales_price and the fair_market_value the structure of the financing the degree of adherence by the parties to the contractual terms and the reasonableness of the income and residual_value projections stacom supra pincite citing 87_tc_983 aff’d per curiam 860_f2d_1075 3rd cir cert_denied 490_us_1046 73_tc_1163 aff’d 673_f2d_1062 9th cir 87_tc_970 rice’s toyota world inc supra t c pincite see also 15_tc_41 acq 1950_2_cb_4 analyzing these factors in holding that a sale-leaseback transaction had economic_substance where a arm’s length negotiations were present b the property was sold at its fair-market value c the financing of the transaction was not structured so as to maximize tax benefits d the buyer lessor was unrelated and uncontrolled by the seller lessee and e a valid business_purpose motivated the taxpayer to enter into the transaction below is a discussion of courts’ application of these factors i arm’s length negotiations not surprisingly a lack of arm’s length negotiations concerning the terms of a sale-leaseback transaction suggests a lack of economic_substance see stacom supra pincite 410_f2d_615 6th cir cert_denied 396_us_833 w b lasher co v commissioner 51_tcm_1234 also where the property that is subject_to a sale-leaseback transaction between related parties would not have been sold by a seller lessee to an unrelated party at arm’s length may also be suggestive of a transaction lacking economic_substance see 188_f2d_531 5th cir aff’g 12_tc_539 likewise also relevant is whether the buyer lessor at arm’s length would be willing to buy and lease the type of assets at issue see unger v united_states u s t c p big_number n d tex other factors include whether the state a was part of the 5th circuit at the time of the w h armston opinion and the case arose out of state a assets were inspected by the buyer lessor whether the buyer lessor had experience in leasing or dealing with assets of the type at issue and whether the change in ownership was properly recorded on the parties’ internal books_and_records and whether these records were made available to third partiesdollar_figure we suggest that the district ascertain whether a b corp and d corp negotiated at arm’s length b the assets at issue in the transaction would have been sold and leased back between unrelated parties c b corp had experience in leasing such assets and d b corp inspected the assets before their purchase ii relationship between sales_price fair_market_value a difference between the sales_price and the fair_market_value of the assets at issue also suggests a dearth of economic_substance w h armston co supra f 2d pincite 41_tc_165 dealing with a sale-leaseback of patent rights grodt mckay realty supra t c pincite milbrew inc supra on this point we note that the assets appeared to have been appraised before their sale if these appraisals reflected the fair_market_value of the assets then it would militate toward a finding of economic_substance but see infra section c a v of this memorandum discussing the factors that are relevant in determining whether an appraisal will be respected by a court and whether it reflects dealings between parties acting at arm’s length iii financing structure of the transaction like the first two factors structuring the financing of a sale-leaseback transaction so as to maximize the intended tax_benefit objectively determined or the fact that none of the funds extended by the buyer lessor went to the seller lessee may suggest a lack of economic_substance see stacom supra pincite hilton supra t c pincite shaffer terminals inc supra t c pincite but see broun v united_states a f t r 2d ria m d ga the structuring of a sale-leaseback so as to avoid adverse consequences under sec_465 where there was a valid business_purpose for engaging in the transaction will not cause the transaction to be a sham however the fact that favorable tax consequences see unger supra u s t c at big_number id 77_tc_1221 milbrew inc v commissioner 42_tcm_1467 n aff’d 710_f2d_1302 7th cir arising from the transaction are considered by the parties will not alone render the transaction a sham 69_f3d_982 9th cir citing frank lyon supra pincite by contrast the following transaction structures may suggest economic_substance if a sale-leaseback transaction is structured in a manner that exposes one of the parties to the transaction to potential liability vis-á-vis third parties see frank lyon supra pincite the treatment of the sale-leaseback transaction in a manner consistently for tax and accounting purposes and in a manner that may adversely affect the taxpayer for non-tax purposes increased balance-sheet debt for example frank lyon supra pincite but see id tax and accounting characterization need not be the same a capital_investment by the seller lessee frank lyon supra pincite a seller lessee’s particular financing needs for the sale-leaseback transaction and the revenue received therefrom hilton supra t c pincite referring to frank lyon a method of payment by the buyer lessor for the assets where the payment is expected to yield an equity_investment which the buyer lessor w ould not prudently abandon hilton supra t c pincite adopting the analysis of 544_f2d_1045 9th cir aff’g 64_tc_752 equity is built for example where the purchase_price for declining value assets such as computer equipment is such that equity will nevertheless be earned see w b lasher co t c m pincite recourse financing hilton supra t c pincite referring to frank lyon the frank lyon and hilton factors discussed above that suggest economic_substance seem to be inapposite to the facts of the transaction this is because a the immediate sec_301 distribution by b corp to a corp of an amount equal to d corp’s rent prepayment prevented b corp from benefitting from the leaseback and the funds received therefrom and b the transaction was not financed by debt of b corp further in light of the financing structures that militate against a finding of economic_substance the district may consider that because a after all the steps of the transaction d corp retained only z of the proceeds from the asset sale and b a corp retained none of the funds from the rent prepayment after the sec_301 distribution the transaction was without substance in bolstering this argument the district should seek to ascertain whether the rent prepayment was intended by the parties as a way to prevent the expiration of srly losses and concomitantly increase a corp’s equity in d corp or whether there was a business_purpose behind the rent prepayment iv adherence to contractual terms similar to the first factor considering the presence or absence of arm’s length negotiations in this analysis the lack of compliance with the contractual terms of a sale-leaseback transaction including inter alia late or non-payments suggests an absence of economic_substance see stacom supra pincite see unger supra at p big_number riverpoint lace works inc supra t c m pincite but see carroll supra pincite where the seller lessee does not pay rent timely under a sale-leaseback transaction and similarly does not pay third parties timely on their debts the seller lessee’s tardy payments to the buyer lessor will not cause the transaction to be a sham concerning the transaction we are uncertain whether the terms of the leaseback were complied with and suggest factual development accordingly we also suggest an inquiry be made as to whether the advance_payment of rent accounted for all the rent due under the lease_term as partial rent prepayments were contractually not allowed also relevant would be d corp’s practice of advance paying its obligations v reasonableness of income residual_value projections another factor in the sale-leaseback economic_substance analysis focuses on the reasonableness of the income and residual_value projections unreasonable projections are suggestive of a lack of economic_substance and may be inferred from a failure to account for new product innovations that negatively affect the value of the assets at issue b the lack of independence of the asset appraisal and the identity of the participant that paid for the appraisal c an inaccurate methodology or absence thereof used to determine residual_value d the lack of consistency between the appraisal at-issue and other appraisals issued by the appraiser e failing to consider the particular characteristics of the assets at-issue such as the make model location installation and reputation quality of the end this figure is computed as follows - dollar_figurer rent prepayment dollar_figureq payment on asset purchase user f an unrealistic return would be required on the investor’s funds including accounting legal brokerage and similar costs before it would realize a profit on the transaction g the fact that only one appraisal was obtained -- particularly since a buyer and a seller often have converse interests in valuing the property see stacom supra pincite hilton supra t c pincite w b lasher co t c m pincite see also rice’s toyota world supra f 2d pincite it may be indicative of a sham_transaction if the taxpayer fails to obtain independent expert estimations of the residual_value of the property at the end of the lease_term in order to determine whether a profit can be made on the transaction further where there is no reasonable opportunity for profit -- exclusive of tax benefits -- a sale-leaseback transaction may be viewed as a sham levy supra pincite 84_tc_412 rice's toyota world supra f 2d pincite see also stacom supra pincite where the residual_value and or income projections of assets subject_to a sale- leaseback_transaction are not sufficient to yield an appropriate return on a taxpayer’s investment exclusive of tax benefits such a finding will support a conclusion that there was no business_purpose behind the transaction and therefore that it was a sham also relevant to the objective for profit test are a the reasonableness of rent payments under the leaseback and b whether the buyer lessor assumes the risks associated with the possibility that the property will not yield the anticipated revenue see milbrew inc supra sacks supra f 3d pincite if the buyer lessor assumes the business risks of owning the property such as whether the purchased asset will yield the anticipated revenue then the sale- leaseback may be respected compare sacks supra risk shifting present with casebeer v commissioner t c memo cch no risk shifting present see generally 472_f2d_867 6th cir watts copy systems inc v commissioner 67_tcm_2480 we note that d corp retained all risk of loss with respect to the leased property which would be a factor indicating a lack of economic_substance concerning the facts of the transaction we are aware that the property transferred under the transaction was evaluated by an appraiser we are uncertain however whether the appraiser was independent who paid for the appraisal whether both a corp and b corp relied on the same appraiser what methods were used to value the property and the residual_value s and about the other details of the appraisal and property we suggest facts be developed that assist in the application of this factor see dhl corp v commissioner tcmemo_1998_461 pp - b business_purpose an analysis of the business_purpose underlying a sale-leaseback transaction must be made in conjunction with an analysis of the potential for economic profit frank lyon supra 862_f2d_1486 11th cir aff’g sub nom 87_tc_1087 carroll supra pincite like the objective for profit analysis a business_purpose analysis should be made from both the seller lessee’s and the buyer lessor’s perspective from a seller lessee’s perspective examples of business needs that have supported a sale-leaseback transaction in the face of a business_purpose challenge include a seller lessee’s need to do the following construct a building for business operations to attract clients and better respond to competition frank lyon supra pincite increase performance bonding capacity in order to bid on certain construction projects carroll supra pincite preserve capital for merchandising activities sanderson v commissioner 50_tcm_1033 generate cash due to financial difficulties west v commissioner 48_tcm_796 and expand physical facilities in the near future but being unable to find an adequate site currently standard envelope mfg co supra t c pincite from the buyer lessor’s perspective the buyer lessor must have possessed an actual and honest profit objective for engaging in the transaction rice’s toyota world supra f 2d pincite 88_tc_386 aff’d 868_f2d_851 6th cir where the taxpayer has a reasonable expectation of profit on the transaction - considering the rent income financing obligations and residual_value of the leased assets - the sale-leaseback transaction may not be a sham broun supra a f t r 2d pincite this is despite the fact that as long as there is a business_purpose and a profit potential the transaction may have been structured to maximize its intended tax effect id courts have considered numerous sale-leaseback transactions between related parties as shams where there has been no business_purpose or where the business_purpose was conjured up or artificial berry supra t c m pincite 303_fsupp_513 m d fla riverpoint lace works supra t c m pincite citations omitted shaffer terminals inc supra t c pincite southeastern canteen co supra w b lasher co supra unger supra w h armston co supra similarly a court may look past a stated business_purpose and deem a sale-leaseback to be a sham where the objective indicia indicate a lack of a business_purpose see smoot v commissioner t c memo cch claims of a business_purpose may be defeated where the taxpayer did not investigate the crucial aspects of the transaction as would a prudent business person alpha tank sheet metal mfg co f_supp pincite holding that there was no material substance behind the taxpayer’s stated business purposes that the sale-leaseback was effected to remove the assets from a related entity’s books so the plant could not be taken by creditors where the taxpayer remained financially liable and responsible for the sold leased assets despite the sale-leaseback moreover where the sale_and_leaseback are integral parts of the same transaction between related_persons where there is no real change in ownership and where the transaction was entered into in order to reduce the income_tax of one of the related parties a business_purpose will not be found that will require the service to respect the transaction for tax purposes alpha tank sheet metal mfg co supra f_supp pincite unger supra u s t c at big_number revrul_68_430 1968_2_cb_44 further the service may be able to sham the sale- leaseback_transaction in such an instance despite the fact that the buyer lessor may make a profit on the sale-leaseback transaction where the funds used to finance the sale-leaseback transaction are simply recycled between a group of related_persons see unger supra taxpayer’s mother borrowed funds from taxpayer’s controlled company in order to purchase assets and then lease them back to her son monthly rents of dollar_figure were paid_by the son and deposited in the mother’s bank account which the son controlled also the dollar_figure monthly loan payments were withdrawn from the account and paid to the son’s controlled company the mother had no business experience in operating the assets at-issue there did not appear to be a business_purpose for the son to engage in the sale- leaseback_transaction and the sale-leaseback transaction did not change the son’s possession and use of the assets -- although legal_title was vested in the mother the court held that the sale-leaseback transaction was a sham note sale- leaseback transactions between family members are relevant in analyzing the economic_substance of sale-leaseback transactions between taxpayers and their related corporations carroll supra t c m pincite with respect to the a corp case it is unclear what business purposes b corp and d corp as opposed to a corp sought to achieve the business purposes indicated in your date m memorandum relate to the business purposes of a corp rather than business purposes of b corp and d corp however the sale-leaseback transaction must be supported by the business purposes of b corp and d corp rather than that of their shareholder s southeastern canteen co supra f 2d pincite agreeing with the reasoning of the tax_court w b lasher co supra t c m pincite where the sole business_purpose behind a sale-leaseback is that of a shareholder the service will not be required to respect the transaction southeastern canteen co pincite we recommend additional development of the motivation of d corp and b corp sale vs secured financing analysis sale-leaseback transactions may be structured so that in substance they are financing transactions ie loans rather than shams both sham and financing_transaction treatment result in disregarding a transaction as a sale-leaseback however in the sham context the transaction is unwound and the rental deductions income and depreciation_deductions are disallowed for tax purposes see irs examination tax_shelter handbook i r m hereinafter tax_shelter handbook ch pincite by contrast financing treatment results in a treatment of a transaction as a secured loan see lazarus co v 308_us_252 holding that a sale-leaseback transaction was a secured financing where taxpayer sold depreciable_property to a_trust and leased it back for ninety-nine years with an option to renew and purchase see generally tax_shelter handbook supra ch pincite ch pincite and sandra l randleman sales and leasebacks tax management bna worksheet hereinafter sales and leasebacks discussing factors to be considered in determining whether a sale-leaseback is a financing device thus an argument may be made that the transaction was a secured financing ie a loan rather than a sale-leaseback in such an instance d corp’s dollar_figurer advance_payment would not be treated as an advance_payment of rent to b corp rather the rent prepayment would be treated as loan repayment which would not cause income to be realized by b corp as buyer lessor the consideration of a sale-leaseback transaction as a secured financing_transaction is exemplified by 87_tc_1417 acq in result in relevant part 1990_2_cb_1 action on decision date where the court addressed the issue of whether a corporation could disavow the form of a sale-leaseback transaction entered into with a controlled subsidiary and treat the transaction as a financing_transaction the court focused on the benefits_and_burdens_of_ownership of the property at-issue nuclear fuel and determined that because the taxpayer the parent had submitted strong_proof that it retained the benefits_and_burdens_of_ownership the transaction should be considered a financing_transaction id pincite factors relevant to the court’s conclusion included the following the taxpayer treated the transaction as a financing for both tax and accounting purposes represented to third parties that the transaction was in substance a financing_transaction the transaction was properly classified as a financing_transaction under revrul_55_540 1955_2_cb_39 and revproc_75_21 1975_1_cb_715 the payment terms under the transaction reflected a financing_transaction rather than a sale the profits losses taxes and risks arising from the possession and use of the property were the parent’s rather than the putative purchaser the subsidiary the subsidiary had no equity_interest in the property funds for the purchase of the property came from or were guaranteed by the parent the rents had no visible connection with the economic value of the property id see generally lazarus supra 88_tc_702 in addition the tax_court has identified the following factors in considering whether a sale-leaseback transaction is a financing_transaction whether legal_title passes whether the parties treat the transaction as a sale whether an equity_interest was acquired in the property whether the seller was obligated to execute and deliver a deed and the buyer is obligated to make payments whether the purchaser had a vested right to possession which party paid property taxes which party received profits from operation or sale whether the seller had unrestricted control of the funds received from the sale whether the purchaser can recoup its investment from the income producing potential and residual_value of the property whether there is a purchase option at less than fair_market_value whether the lease_term is in excess of the useful_life of the property whether the renewal rentals at the end of the lease_term are set at their fair_market_value rate whether payment for the property is at its fair_market_value whether net tax savings for investors purchasers are less than their initial investment and whether the buyer lessor bears the risk that the lessee will not make future rent payments see watts copy systems supra mapco inc v commissioner ct_cl grodt mckay realty supra t c pincite torres supra t c pincite estate of thomas supra van roekel v commissioner 56_tcm_1297 appeal dismissed and remanded 905_f2d_80 5th cir if the buyer lessor does not possess that risk then the transaction may be considered a loan as is more fully discussed under section c of this memorandum consideration of the transaction as a financing_transaction may be factually inapposite due to the presence of the substantial rent prepayment this prepayment coupled with the immediately preceding contribution to b corp’s capital by a corp and b corp’s simultaneous sec_301 distribution to a corp appears to have the net economic_effect of a deemed sec_301 distribution by b corp to a corp and a contribution to the capital of d corp by a corp rather than a loan this is because in a loan the funds transferred by the buyer lessor b corp would be in the hands of seller lessee d corp and be akin to loan proceeds under the transaction however the would-be loan proceeds were immediately circulated back to b corp thus taking away from the appropriateness of a loan characterization for the dollar_figureq asset purchase_price nevertheless we note that rather than viewing the transaction as a sec_301 distribution and a contribution_to_capital it may be possible to consider the transaction as a dollar_figurep loan from b corp to d corp this figure is the difference between the asset purchase_price dollar_figureq and the advance rent payment dollar_figurer accordingly we suggest that the district develop facts that may be considered under the tax court’s analysis in illinois power co and fifteen factors outlined above these factors will be relevant regardless of how the economic_substance analysis is approached ie from both the financing_transaction perspective and from the sham denial of deductions perspective as the economic_substance inquiry is a facts and circumstances inquiry under which all relevant facts should be considered economic_substance the step_transaction_doctrine thus far we have discussed two applications of a sham analysis -- lack of economic_substance and sale-leaseback vs secured financing another application of an economic_substance analysis is the step_transaction_doctrine which may also be used to analyze the substance of a sale-leaseback transaction see generally louis a del cotto sale leaseback a hollow sound when tapped tax l rev discussing the application the step-transaction doctrine to sale-leasebacks under the step_transaction_doctrine if an interrelated series of steps are taken pursuant to a plan to achieve an intended result the tax consequences are to be determined not by viewing each step in isolation but by considering all of them as an integrated whole -- from the commencement of the transaction to the consummation of the transaction 324_us_331 88_tc_1415 kirchman supra pincite packard supra pincite citing 70_tc_121 399_f2d_652 5th cir 67_tc_395 acq 197_2_cb_1 418_f2d_511 ct_cl century electric co v commissioner f 2d 8th cir aff’g t c cert_denied 342_us_954 see also 302_us_609 a given result at the end of a straight path is not made a different result because reached by following a devious path there is no universal test in applying this doctrine but courts have applied three alternative tests the binding_commitment_test the end result test and the interdependence test penrod supra pincite under the binding_commitment_test a series of transactions are collapsed if at the time the first step is entered into there was a binding commitment to undertake the later step id pincite citations omitted under the end result a series of formally separate steps that are really prearranged parts of a single transaction intended from the outset to reach the ultimate result are collapsed id pincite citations omitted under the third test the interdependence test steps that are so interdependent that the legal relations created by one transaction would have been fruitless without a completion of the series are collapsed id pincite citations omitted although any of these tests may apply to a sale-leaseback transaction the end result test may be most well suited to apply to the facts of the transaction this is because we are not aware of any binding commitment for each step of the transaction and we not aware that any of the steps of the transaction would have been fruitless without the completion of all the steps in the transaction further the end result test is well suited to apply to situations such as the transaction where the funds used in a sale-leaseback transaction are those that are circulated among related parties that are also parties to the transaction whether the s ale and l ease a greement’ which gave rise to an obligation to pay rent’ is such a sale-leaseback transaction as is recognizable for tax purposes depends we think upon the practical effect of the end result the various steps in the sale-leaseback transaction were not separate independent transactions but integrated parts of a single_plan and in determining tax consequences we must consider the substance rather than the form of the transaction ’ shaffer terminals inc supra t c pincite quoting 174_f2d_569 7th cir see 601_f2d_892 5th cir j tuttle dissenting and quoting 214_f2d_685 5th cir see also century electric co supra applying this principle to a sale-leaseback between unrelated parties where the end result of the sale-leaseback transaction involves a shifting of funds between related parties a court may determine that the end result of sale- leaseback_transaction is inconsistent with its treatment as such shaffer terminals inc pincite likewise where the seller lessee has a continued need of the assets subject_to a sale-leaseback between related parties it may be inappropriate to consider the asset transfer and lease separately carroll supra pincite the step_transaction_doctrine also considers the business reason behind the formally discrete steps in the overall transaction packard supra pincite but see united_states v 175_fsupp_208 s d tex cert_denied 369_us_849 reh'g denied 369_us_891 intent is often relevant in questions of taxation particularly where the bona fides of a transaction is called into question but in most cases tax treatment depends on what was done not why it was done this aspect of the transaction needs to be further developed we suggest that you investigate whether each of the steps was undertaken for the purpose of realizing certain tax benefits and whether there was a business reason for the formally discrete steps in the overall transaction packard supra pincite concerning the facts of the transaction the internal documents surrounding each cash transfer ie bank m’s loan to a corp the rent prepayment b corp’s distribution to a corp etc should be analyzed to ascertain a corp’s intended end result from the completed steps of the transaction if a corp’s intended end result was to withdraw funds from b corp and transfer funds to d corp while absorbing b corp’s srly losses the step_transaction_doctrine may be applied to disregard the transaction the fact that the was no binding commitment to each step of the transaction particularly the rent prepayment will not prevent the application of the step_transaction_doctrine to the transaction see general geophysical co supra a corporation distributed depreciable_property tax-free under sec_311 as it existed at the time to its shareholders then purchased the property back from the shareholders for corporate notes the corporation subsequently claimed a stepped-up_basis and increased depreciation_deductions as a result of the transaction the shareholders were under no obligation to sell the property back to the corporation even though it was sold back the same day as the transfer the court held that the sale by the shareholders would be disregarded for tax purposes because a the corporation made no physical delivery of the assets b parted with legal_title only for a few hours c had uninterrupted use and control of the property and d there was little likelihood that the shareholders would not sell the property back to the corporation alternative characterizations when an economic_substance analysis is applied a transaction must be viewed as a whole -- from commencement to consummation acm partnership supra f 3d pincite court holding co supra u s pincite accordingly the transaction must be considered in conjunction with the other transactions occurring on the same day -- a the bank m dollar_figures loan to a corp b the a corp capital_contribution to b corp of dollar_figures c the b corp sec_301 distribution to a corp of dollar_figurer and d a corp’s repayment of the dollar_figures bank m loan where a sale-leaseback transaction between related parties is not respected for tax purposes the service may treat actual transfers of cash as sec_301 distributions shaffer terminals inc supra t c pincite citing 174_f2d_569 7th cir this may be particularly true where the sale-leaseback transaction did not affect the seller lessee’s right to use the assets see w h armston co f 2d pincite accordingly rather than its purported form the district may view the substance of the transaction as a dollar_figuret sec_301 distribution by b corp to a corp and a dollar_figurel contribution_to_capital by a corp to d corp the dollar_figurel figure is the difference between a the asset purchase_price of dollar_figureq and b the dollar_figurer rent prepayment this accounts for the dollar_figurel net increase in the cash position of d corp the dollar_figuret figure is the difference between a the dollar_figures contribution_to_capital by a corp to b corp and b the dollar_figurer sec_301 distribution from b corp to a corp this accounts for the dollar_figuret net decrease in the cash position of b corp attributable to the combination of the contribution_to_capital and the sec_301 distribution the tax effect of such a characterization would be to increase b corp’s srly nols by the amount of the rent prepayment reduce b corp’s e_p if any by the amount of the sec_301 distribution increase a corp’s basis in d corp and decrease d corp’s e_p in the year that the transaction occurred assuming d corp sold the assets at a gain this reduced e_p could increase any sec_902 foreign tax_credits that a corp may have taken with respect to dividends assuming sufficient e_p declared by d corp alternatively as indicated above another characterization of the transaction would be to treat the dollar_figurep difference between asset purchase_price dollar_figureq and the rent prepayment dollar_figurer as a loan from b corp to d corp this would also have the effect of disregarding the rent prepayment and increasing b corp’s srly losses other ancillary tax consequences could exist such as deemed interest_income and deductions currency gain and or loss and e_p adjustments to both d corp and b corp d other theorie sec_1 sec_1031 -- like_kind_exchanges sec_1031 provides that no gain_or_loss is recognized when property used in a trade_or_business is exchanged solely for like_kind property courts have analyzed sale-leasebacks under sec_1031 where the sale gives rise to a loss and the service seeks to disallow a loss incurred on the sale of property in a sale- leaseback_transaction and where the transaction involved relates to real_property where the lease_term i sec_30 years or more century electric co supra revrul_76_301 1976_2_cb_241 sec_1_1031_a_-1 see generally sales and leasebacks supra a-11 et seq because the lease terms in the transaction are less than years and absent evidence that the lease terms for the non-real property items transferred in the transaction were equivalent to their useful lives we do not believe a sec_1031 analysis is appropriate on the facts of the transaction sec_482 sec_482 allows the service to allocate income deductions etc arising from transactions between related parties sec_482 accordingly sale-leasebacks between related parties are subject_to sec_482 see eg southeastern canteen co supra thus where an amount_paid pursuant to the sale-leaseback transaction differs from that which would have been paid at arm’s length the service may allocate income and or disallow deductions to the extent that the payments are not arm’s length id pincite sec_482 may also be applied by performing an economic_substance analysis of the transaction see sec_1_482-1 medieval attractions n v v commissioner tcmemo_1996_455 ria see also 453_f2d_1144 2nd cir rev’g 54_tc_912 cert_denied 407_us_934 reh’g denied 409_us_899 sec_482 may overlap with sec_162 and result in the denial of deductions where the lack of arm’s length dealings results in payments between parties with a close relationship in an attempt to avoid taxes however given the well- developed economic_substance case law relating to sale-leaseback transactions currently we suggest developing the facts of the transaction pursuant to the case law considerations outlined previously in this memorandum to date we have not determined whether an analysis of the transaction under sec_482 will differ from an analysis under the economic_substance case law outside of sec_482 when the facts of the case are more fully developed we will consider the potential application of sec_482 at that time case development hazards and other considerations a sale leaseback as indicated above in order to perform a more complete economic_substance analysis further information needs to be developed in addition to these items we suggest the following items for factual inquiry b assignment of royalties as a final point your date m memorandum notifies us of a similar transaction engaged in by b corp and e corp a foreign_subsidiary of a corp you state that b corp assigned to e corp rights to collect certain royalties and that this assignment further accelerated income of b corp and thereby unlocked srly net operating losses we do not have sufficient information to adequately analyze this transaction accordingly because as you state this royalty-acceleration transaction is similar to the transaction we suggest that you develop the analysis of the royalty-acceleration transaction pursuant to the case law outlined for the transaction in performing your analysis 56_tc_1255 aff’d a f t r 2d ria 5th cir holding that a transaction structured as a sale of future rent payments was a loan rather than a sale of future rents watts copy systems inc supra mapco inc supra and estate of stranahan supra dealing with the issue of whether a sale of future dividend rights was a sale or a financing_arrangement are particularly relevant indeed the economic_substance inquiry regarding sale-leaseback of assets may be substantially_similar to the assignment sale of royalty rights see eg 41_tc_165 holding that a sale-leaseback of patent rights between related parties was devoid of economic_substance where inter alia there was a substantial difference between the fair_market_value and the sales_price the transaction was undertaken to minimize taxes although the taxpayer proffered non- tax business reasons as to why the transaction was effected and the sale- leaseback did not affect the operation of the business as it existed before the transaction if you have any further questions please call jeffrey l dorfman chief cc intl br5
